 

EMPLOYEE AND DIRECTOR

 

INCENTIVE RESTRICTED SHARE PLAN

 

OF

 

AMERICAN REALTY CAPITAL DAILY NET ASSET VALUE TRUST, INC.

 

SECTION 1.   PURPOSES OF THE PLAN AND DEFINITIONS

 

1.1  Purposes .  The purposes of the Employee and Director Incentive Restricted
Share Plan (this “Plan”) of American Realty Capital Daily Net Asset Value Trust,
Inc. (the “Company”) are to:

 

(1)   provide incentives to individuals chosen to receive share-based awards
because of their ability to improve operations and increase profits;

 

(2)   encourage selected persons to accept positions with or continue to provide
services to the Company, the Advisor and Affiliates of the Company; and

 

(3)   increase the interest of Directors in the Company’s welfare through their
participation in the growth in value of the Company’s Shares.

 

To accomplish these purposes, this Plan provides a means whereby employees of
the Advisor and Affiliates of the Company, officers of the Company, the Advisor
and Affiliates of the Company, Directors and other enumerated persons may
receive Awards.

 

1.2    Definitions .  For purposes of this Plan, the following terms have the
following meanings:

 

“Advisor” means the Person or Persons, if any, appointed, employed or contracted
with by the Company to be responsible for directing or performing the day-to-day
business affairs of the Company, including any Person to whom the Advisor
subcontracts substantially all such functions.  The initial Advisor is American
Realty Capital Advisors II, LLC.

 

“Affiliate” means any Person (other than an Advisor), whose employees, directors
or officers are eligible to receive Awards under this Plan.  The determination
of whether a Person is an Affiliate shall be made by the Board acting in its
sole and absolute discretion.

 

“Applicable Laws” means the requirements relating to the administration of
Awards under state corporation laws, U.S. federal and state securities laws, the
Code, any stock exchange or quotation system on which the Shares are listed or
quoted and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted under this Plan.

 

“Articles of Incorporation” means the articles of incorporation of the Company,
as the same may be amended from time to time.

 

“Award” means any award of Restricted Shares under this Plan.

 

1

 

 

“Award Agreement” means, with respect to each Award, the written agreement
executed by the Company and the Participant or other written document approved
by the Board setting forth the terms and conditions of the Award.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

 “Committee” means the Board or a duly appointed committee of the Board to which
the Board has delegated its powers and functions hereunder.

 

“Company” means American Realty Capital Daily Net Asset Value Trust, Inc.

 

“Director” means a person elected or appointed and serving as a member of the
Board in accordance with the Articles of Incorporation and the Maryland General
Corporation Law.

 

“Director Shares” means Shares issued under Section 6.

 

“Effective Date” has the meaning given it in Section 15.

 

“Employment Termination” means that a Participant has ceased, for any reason and
with or without cause, to be an employee or Director of, or a consultant to, the
Company, the Advisor or any Affiliate of the Company.  However, the term
“Employment Termination” shall not include a transfer of a Participant from the
Company to the Advisor or any Affiliate of the Company or the Advisor or vice
versa, or from any such Affiliate to another, or a leave of absence duly
authorized by the Company unless the Board has provided otherwise.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Fair Market Value” means with respect to Shares:

 

(i)   If the Shares are listed on any established stock exchange or a national
market system, their Fair Market Value shall be the closing sales price for the
Shares, or the mean between the high bid and low asked prices if no sales were
reported, as quoted on such system or exchange (or, if the Shares are listed on
more than one exchange, then on the largest such exchange) for the date the
value is to be determined (or if there are no sales or bids for such date, then
for the last preceding business day on which there were sales or bids), as
reported in The Wall Street Journal .

 

(ii)   If the Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, or if there is no secondary trading market for
the Shares, their Fair Market Value shall be determined in good faith by the
Board.

 

“Grant Date” has the meaning set forth in Section 5.1(c) .

 

“Non-Employee Director” means a person who is a Director of the Company, but who
is not also an employee or officer of the Company or the Advisor.

 

“Participant” means an eligible person who is granted an Award.

 

“Person” means an individual, a corporation, partnership, trust, association, or
any other entity.

 

“Plan” means this Employee and Director Incentive Restricted Share Plan.

 

“Restricted Shares” means an Award granted under Section 5.2 .

 

2

 

 

“Retainer” has the meaning given it in Section 6.3 .

 

“Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) or any successor rule,
as it may be amended from time to time, and references to paragraphs or clauses
of Rule 16b-3 refer to the corresponding paragraphs or clauses of Rule 16b-3 as
it exists at the Effective Date or the comparable paragraph or clause of Rule
16b-3 or successor rule, as that paragraph or clause may thereafter be amended.

 

“Section 16(b)” means Section 16(b) of the Exchange Act.

 

“Section 409A of the Code” means the nonqualified deferred compensation rules
under Section 409A of the Code and any applicable Treasury regulation or other
official guidance promulgated thereunder.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Shares” means common shares of capital stock of the Company, $0.01 par value
per share.

 

SECTION 2.   ELIGIBLE PERSONS

 

Every person who, at or as of the Grant Date, is:

 

(a)   a full-time employee of the Advisor, the Company or any Affiliate of the
Company;

 

(b)   an officer of the Company, the Advisor or any Affiliate of the Company;

 

(c)   a Director of the Company;

 

(d)   a director of the Advisor or any Affiliate of the Company; or

 

(e)   someone whom the Board designates as eligible for an Award because the
person:

 

(i)   performs bona fide consulting or advisory services for the Company, the
Advisor or any Affiliate of the Company pursuant to a written agreement (other
than services in connection with the offer or sale of securities in a
capital-raising transaction), and

 

(ii)   has a direct and significant effect on the financial development of the
Company or any Affiliate of the Company,

 

shall be eligible to receive Awards hereunder.

 

Directors of the Company who are not full-time employees are only eligible to
receive Director Shares under Section 6 .

 

SECTION 3.   SHARES SUBJECT TO THIS PLAN

 

The total number of Shares that may be issued under Awards shall not exceed 5.0%
of the Company’s outstanding Shares on a fully diluted basis at any time and in
any event will not, exceed 7,500,00 Shares.  The number of Shares reserved for
issuance under this Plan is subject to adjustment in accordance with the
provisions for adjustment in Section 5.1 .  If any Shares awarded under this
Plan are forfeited for any reason, the number of forfeited Shares shall again be
available for purposes of granting Awards under this Plan.

 

3

 

 

SECTION 4.  ADMINISTRATION

 

4.1  Administration.  This Plan shall be administered by the Committee.

 

4.2  Committee’s Powers.  Subject to the express provisions of this Plan,
the Committee shall have the authority, in its sole discretion:

 

(a)   to adopt, amend and rescind administrative and interpretive rules and
regulations relating to this Plan;

 

(b)   to determine the eligible persons to whom, and the time or times at which,
Awards shall be granted;

 

(c)   to determine the number of Shares that shall be the subject of each Award;

 

(d)   to determine the terms and provisions of each Award (which need not be
identical) and any amendments thereto, including provisions defining or
otherwise relating to:

 

(i)   the extent to which the transferability of Shares issued or transferred
pursuant to any Award is restricted;

 

(ii)   the effect of Employment Termination on an Award;

 

(iii)   the effect of approved leaves of absence; and

 

(iv)   to construe the respective Award Agreements and this Plan.

 

   (e)   to make determinations of the Fair Market Value of Shares;

 

   (f)   to waive any provision, condition or limitation set forth in an Award
Agreement;

 

   (g)   to delegate its duties under this Plan to such agents as it may appoint
from time to time; and

 

   (h)   to make all other determinations, perform all other acts and exercise
all other powers and authority necessary or advisable for administering this
Plan, including the delegation of those ministerial acts and responsibilities as
the Committee deems appropriate.

 

The Committee may correct any defect, supply any omission or reconcile any
inconsistency in this Plan, in any Award or in any Award Agreement in the manner
and to the extent it deems necessary or desirable to implement this Plan, and
the Committee shall be the sole and final judge of that necessity or
desirability.  The determinations of the Committee on the matters referred to in
this Section 4.2 shall be final and conclusive.  Notwithstanding any provision
in this Plan to the contrary, Awards will be made to Non-Employee Directors only
under Section 6 of this Plan.  In addition, except as provided in Section 5.1(b)
herein, the Committee may not in any manner exercise discretion under this Plan
with respect to any Awards made to Non-Employee Directors.

 

4.3  Term of Plan.  No Awards shall be granted under this Plan after 10 years
from the Effective Date of this Plan.

 

4

 



 

SECTION 5.   CERTAIN TERMS AND CONDITIONS OF AWARDS

 

5.1  All Awards.  All Awards shall be subject to the following terms and
conditions:

  

(a)   Changes in Capital Structure.  If the number of outstanding Shares is
increased by means of a share dividend payable in Shares, a share split or other
subdivision or by a reclassification of Shares, then, from and after the record
date for such dividend, subdivision or reclassification, the number and class of
Shares subject to this Plan shall be increased in proportion to such increase in
outstanding Shares.  If the number of outstanding Shares is decreased by means
of a reverse share split or other combination or by a reclassification of
Shares, then, from and after the record date for such combination or
reclassification, the number and class of Shares subject to this Plan shall be
decreased in proportion to such decrease in outstanding Shares.

 

(b)   Certain Corporate Transactions    In the event of any change in the
capital structure or business of the Company by reason of any recapitalization,
reorganization, merger, consolidation, split-up, subdivision, combination,
exchange of Shares or any similar change affecting the Company’s capital
structure or business, then the aggregate number and kind of Shares which
thereafter may be issued under this Plan shall be appropriately adjusted
consistent with such change in such manner as the Committee or the Board may
deem equitable to prevent substantial dilution or enlargement of the rights
granted to, or available for, Participants under this Plan, and any such
adjustment determined by the Committee or the Board in good faith shall be
binding and conclusive on the Company and all Participants and employees and
their respective heirs, executors, administrators, successors and assigns.

 

(c)   Grant Date.  Each Award Agreement shall specify the date as of which it
shall be effective (the “Grant Date”).

 

(d)   Vesting.  Each Award shall vest, and any restrictions thereunder shall
lapse, as the case may be, at such times and in such amounts as may be specified
by the Committee in the applicable Award Agreement.

 

(e)   Nonassignability of Rights.  Awards shall not be transferable other than
with the consent of the Committee or the Board or by will or the laws of descent
and distribution.

 

(f)   Termination of Employment from the Company, the Advisor or any Affiliate
of the Company.  The Committee shall establish, in respect of each Award when
granted, the effect of an Employment Termination on the rights and benefits
thereunder and in so doing may, but need not, make distinctions based upon the
cause of termination (such as retirement, death, disability or other factors) or
which party effected the termination (the employer or the employee).

 

(g)   Minimum Purchase Price.  Notwithstanding any provision of this Plan to the
contrary, if authorized but previously unissued Shares are issued under this
Plan, such Shares shall not be issued for a consideration which is less than as
permitted under Applicable Law, and in no event, shall such consideration be
less than the par value per Share multiplied by the number of Shares to be
issued.

 

(h)   Other Provisions.  Each Award Agreement may contain such other terms,
provisions and conditions not inconsistent with this Plan, as may be determined
by the Committee.

 

5.2  Restricted Shares.  Restricted Shares shall be subject to the following
terms and conditions:

 

(a)   Grant.  The Committee may grant one or more Awards of Restricted Shares to
any Participant other than Non-Employee Directors.  Each Award of Restricted
Shares shall specify the number of Shares to be issued to the Participant, the
date of issuance and the restrictions imposed on the Shares including the
conditions of release or lapse of such restrictions.  Upon the issuance of
Restricted Shares, the Participant may be required to furnish such additional
documentation or other assurances as the Committee may require to enforce
restrictions applicable thereto.

 

(b)   Restrictions.  Except as specifically provided elsewhere in this Plan or
the Award Agreement regarding Restricted Shares, Restricted Shares may not be
sold, assigned, transferred, pledged or otherwise disposed of or encumbered,
either voluntarily or involuntarily, until the restrictions have lapsed and the
rights to the Shares have vested.  The Committee may in its sole discretion
provide for the lapse of such restrictions in installments and may accelerate or
waive such restrictions, in whole or in part, based on service, performance or
such other factors or criteria as the Committee may determine.



 

5

 

 

(c)   Dividends.  Unless otherwise determined by the Committee, cash dividends
with respect to Restricted Shares shall be paid to the recipient of the Award of
Restricted Shares on the normal dividend payment dates, and dividends payable in
Shares shall be paid in the form of Restricted Shares having the same terms as
the Restricted Shares upon which such dividend is paid.  Each Award Agreement
for Awards of Restricted Shares shall specify whether and, if so, the extent to
which the Participant shall be obligated to return to the Company any cash
dividends paid with respect to any Restricted Shares which are subsequently
forfeited.

 

(d)   Forfeiture of Restricted Shares.  Except to the extent otherwise provided
in the applicable Award Agreement, when a Participant’s Employment Termination
occurs, the Participant shall automatically forfeit all Restricted Shares still
subject to restriction.

 

SECTION 6.   DIRECTOR SHARES

 

6.1 Automatic Grant.   Non-Employee Directors shall receive 3,000 Restricted
Shares on the date of each annual stockholders’ meeting.

 

6.2 Vesting.   Notwithstanding the provisions of Section 5.1(d), Awards of
Restricted Shares made to Non-Employee Directors shall vest over a five-year
period following the first anniversary of the Grant Date in increments of 20%
per annum.

 

6.3  Election.  The Company shall pay to each individual who is a Non-Employee
Director an annual fee in the amount set from time to time by the Board (the
“Retainer”).  Each Non-Employee Director shall be entitled to receive his or her
Retainer exclusively in cash, exclusively in unrestricted Shares (“Director
Shares”) or any portion in cash and Director Shares.  Following the approval of
this Plan by the stockholders of the Company, each Non-Employee Director shall
be given the opportunity, during the month in which the Non-Employee Director
first becomes a Non-Employee Director, and during each December thereafter, to
elect among these choices for the balance of the calendar year (in the case of
the election made during the month the Non-Employee Director first becomes a
Non-Employee Director) and for the ensuing calendar year (in the case of a
subsequent election made during any December).  If the Non-Employee Director
chooses to receive at least some of his or her Retainer in Director Shares, the
election shall also indicate the percentage of the Retainer to be paid in
Director Shares.  If a Non-Employee Director makes no election during his or her
first opportunity to make an election, the Non-Employee Director shall be
assumed to have elected to receive his or her entire Retainer in cash.

 

6.4  Issuance.  The Company shall make the first issuance of Director Shares to
electing Directors on the first business day following the last day of the full
calendar quarter following the approval of this Plan by the Company’s
stockholders.  Subsequent issuances of Director Shares shall be made on the
first business day of each subsequent calendar quarter and shall be made to all
persons who are Non-Employee Directors on that day except any Non-Employee
Director whose Retainer is to be paid entirely in cash.  The number of Shares
issuable to those Non-Employee Directors on the relevant date indicated above
shall equal:

 

(% x R/4)/P, where:

 

% = the percentage of the Non-Employee Director’s Retainer that the Non-Employee
Director elected or is deemed to have elected to receive in the form of Director
Shares, expressed as a decimal;

 

R = the Non-Employee Director’s Retainer for the year during which the issuance
occurs; and

 

P = the Fair Market Value.

 

Director Shares shall not include any fractional Shares.  Fractions shall be
rounded to the nearest whole Share (with one-half being rounded upward).

 

6

 

 

SECTION 7.   SECURITIES LAWS

 

Nothing in this Plan or in any Award or Award Agreement shall require the
Company to issue any Shares with respect to any Award if, in the opinion of
counsel for the Company, that issuance could constitute a violation of any
Applicable Laws.  As a condition to the grant of any Award, the Company may
require the Participant (or, in the event of the Participant’s death, the
Participant’s legal representatives, heirs, legatees or distributees) to provide
written representations concerning the Participant’s (or such other person’s)
intentions with regard to the retention or disposition of the Shares covered by
the Award and written covenants as to the manner of disposal of such Shares as
may be necessary or useful to ensure that the grant or disposition thereof will
not violate the Securities Act, any other law or any rule of any applicable
securities exchange or securities association then in effect.  The Company shall
not be required to register any Shares under the Securities Act or register or
qualify any Shares under any state or other securities laws.

 

SECTION 8.   EMPLOYMENT OR OTHER RELATIONSHIP

 

Nothing in this Plan or any Award shall in any way interfere with or limit the
right of the Company, the Advisor or any Affiliate of the Company to terminate
any Participant’s employment or status as a consultant or Director at any time,
nor confer upon any Participant any right to continue in the employ of, or as a
Director or consultant of, the Company, the Advisor or any Affiliate of the
Company.

 

SECTION 9.   AMENDMENT, SUSPENSION AND TERMINATION OF THIS PLAN

 

The Board may at any time amend, suspend or discontinue this Plan, provided that
such amendment, suspension or discontinuance meets the requirements of
Applicable Laws, including without limitation, any applicable requirements for
stockholder approval.  Notwithstanding the above, an amendment, suspension or
discontinuation shall not be made if it would impair the rights of any
Participant under any Award previously granted, without the Participant’s
consent, except to conform this Plan and Awards granted to the requirements of
Applicable Laws.  The provisions of this Plan relating to Awards for
Non-Employee Directors may not be amended more than once each six
months.  Notwithstanding any provision of the Plan to the contrary, if the Board
determines that any Award may be subject to Section 409A of the Code, the Board
may adopt such amendment to the Plan and the applicable Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions that the Board determines
are necessary or appropriate, without the consent of the Participant, to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code.

 

SECTION 10.   LIABILITY AND INDEMNIFICATION OF THE BOARD

 

No person constituting, or member of the group constituting, the Board shall be
liable for any act or omission on such person’s part, including but not limited
to the exercise of any power or discretion given to such member under this Plan,
except for those acts or omissions resulting from such member’s gross negligence
or willful misconduct.  The Company shall indemnify each present and future
person constituting, or member of the group constituting, the Board against, and
each person or member of the group constituting the Board shall be entitled
without further act on his or her part to indemnity from the Company for, all
expenses (including the amount of judgments and the amount of approved
settlements made with a view to the curtailment of costs of litigation)
reasonably incurred by such person in connection with or arising out of any
action, suit or proceeding to the fullest extent permitted by law and by the
Articles of Incorporation and Bylaws of the Company.

  

SECTION 11.   SEVERABILITY

 

If any provision of this Plan is held to be illegal or invalid for any reason,
that illegality or invalidity shall not affect the remaining portions of this
Plan, but such provision shall be fully severable and this Plan shall be
construed and enforced as if the illegal or invalid provision had never been
included in this Plan.  Such an illegal or invalid provision shall be replaced
by a revised provision that most nearly comports to the substance of the illegal
or invalid provision.  If any of the terms or provisions of this Plan or any
Award Agreement conflict with the requirements of Applicable Laws, those
conflicting terms or provisions shall be deemed inoperative to the extent they
conflict with Applicable Law.

 

7

 

 

SECTION 12.   SECTION 409A OF THE CODE

 

Awards granted under the Plan are intended to be exempt from Section 409A of the
Code.  To the extent that the Plan is not exempt from the requirements of
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.  Notwithstanding the foregoing, in no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on a Participant by Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code.

 

SECTION 13.   WITHHOLDING

 

The Company shall have the right to deduct from any payment to be made to a
Participant, or to otherwise require, prior to the issuance or delivery of any
Shares or the payment of any cash hereunder, payment by the Participant of, any
federal, state or local taxes required by law to be withheld.  Upon the vesting
of Restricted Shares, or upon making an election under Section 83(b) of the
Code, a Participant shall pay all required withholding to the Company.  The
Board may permit any such statutory withholding obligation with regard to any
Participant to be satisfied by reducing the number of Shares otherwise
deliverable or by delivering Shares already owned.

 

SECTION 14.   GOVERNING LAW

 

This Plan shall be governed and construed in accordance with the laws of the
State of Maryland (regardless of the law that might otherwise govern under
applicable principles of conflict of laws).

 

SECTION 15.   EFFECTIVE DATE AND PROCEDURAL HISTORY

 

This Plan was originally approved by the Company’s Board on August 15, 2011 (the
“ Effective Date ”).  It was approved in that form by the holders of the
Company’s voting Shares on June 14, 2011.

 

8

 